Citation Nr: 1125360	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-38 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic idiopathic urticaria for the period from August 30, 2002, to September 27, 2006.

3.  Entitlement to an initial evaluation in excess of 30 percent for chronic idiopathic urticaria on or after September 28, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for urticaria and assigned a noncompensable evaluation effective from September 28, 1976, and a 10 percent disability evaluation effective from August 30, 2002.  

The Veteran submitted a notice of disagreement in August 2007 in which he appealed the decision to assign him a 10 percent disability evaluation.  However, he did not express dissatisfaction or disagreement with the assignment of a noncompensable evaluation for the period from September 28, 1976, to August 30, 2002, nor did he indicate that he wanted to contest the result.  In fact, there was no mention of the noncompensable rating.  The Board notes that special wording is not required; however, the Veteran's subsequent statements during the appellate period did not use terms that can be reasonably construed as disagreement with the regard to the noncompensable evaluation, as he specifically referred to the 10 percent rating only. See 38 C.F.R. § 20.201.  Instead, in submitting the August 2007 statement, the Veteran appeared to have been seeking a higher initial evaluation for the current severity of his disability.  

During the pendency of the appeal, the RO issued a statement of the case in December 2007 and increased the evaluation for the Veteran's chronic idiopathic urticaria to 30 percent effective from September 28, 2006.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issues remain on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in September 2006 in which he indicated that he had been treated for urticaria at the McGuire VA Medical Center from 1977 to the present.  While the evidence does include records from that facility dated from June 2005 to February 2010, it is unclear as to whether the RO requested any earlier records, particularly those documenting treatment from August 2002 to June 2005.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected urticaria.

In addition, the Board notes that the Veteran was most recently afforded a VA examination in August 2008 in connection with his claim for a higher initial evaluation.  However, as this case is already being remanded for further development, the RO should take the opportunity to afford the Veteran a more recent VA examination to ascertain the current severity and manifestations of his service-connected urticaria.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected urticaria.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for VA medical records from the Hunter Holmes McGuire VA Medical Center dated from January 2001 to June 2005, as well as for any other VA treatment records dated from February 2010 to the present.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected chronic idiopathic urticaria.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected urticaria and report all signs and symptoms necessary for rating the disability.  He or she should indicate whether the Veteran has recurrent debilitating episodes occurring at least four times during the past 12 month period, despite continuous immunosuppressive therapy.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. I f the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


